Case 1:21-cr-10116-NMG Document 16 Filed 06/24/21 Page 1 of 1

FILED
IN CLERKS OFFICE

William T. Emery
2021 JUN 24 PM 12: 25 315 A Street #1903

Boston, MA 02210

DISTRICT OF MASS.

June 21, 2021

The Honorable Judge Nathaniel M. Gorton
United States District Court

1 Courthouse Way

Boston, MA 02210

ee te et ee ee ee

| Dear Judge Gorton,

| am writing to you on behalf of my friend Rick Haijar. | have known Rick for over ten years, and
| remain his friend despite everything that has occurred.

Rick has always been a very sincere, kind and intelligent person. He selflessly gives of his time,
knowledge and assistance to anyone who asks. My family and friends consistently hold him in
high regard as a very nice person who would do anything for you, and he often did.

The accusations about Rick came as a complete surprise to me and everyone who knows him.
1, and others with whom | have spoken about the situation, strongly believe that the principal
cause of Rick doing what he did was to derive the company and affection of one particular
person that | also knew very well.. Those circumstances in no way justify (and | do not condone)
what Rick has been charged with, but | do admire the fact he has taken responsibility for what
he did and is assisting willingly in any additional investigations. To me, that demonstrates the
character and type of man that Rick assuredly is.

| believe that Rick is truly remorseful for what he has done and is willing to accept the
consequences of his actions. When you impose his sentence, | ask that you consider the
sincere, kind man | have come to know over the years and the circumstances that led to his
predicament.

Sincerely

   

 

cl Edmund P, Daley, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. 08 0-2

 
